Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delisle (7,963,904).
Delisle discloses a magnetic stimulation device (10) that includes a magnetic stimulation unit including a circular wearable that defines an accommodating space (Figure 1, abstract) having a stimulating coil (12) surrounding the space and a pulse generating unit (14 and 16) to generate an electrical pulse to create a magnetic field within the accommodating space.   While considered to be directed to the intended use, the device of Delisle would direct a magnetic field to the body part (i.e. arm, leg) and as such would inherently stimulate the blood in the vessels within the coil.  
. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delisle in view of Markoll (5,131,904).
Delisle discloses the claimed device except for specifically teaching a soft lining (cushion) within the inner wall of the wearable.  Markoll discloses a similar electromagnetic device and teaches that it is well known to provide a soft lining (support pillow SP, Figure 2) within the device to cushion the arm and further allow for proper alignment.  Therefore a modification of Delisle to include a soft lining or cushion would have been obvious to one skilled in the art since this would allow for more comfort for the user and also allow for proper alignment within the device. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer et al, Burnett et al, Blackwell, Foley-Nolan et al, Kraus’ and Ryaby et al are cited to further show the state of the art including wearable electromagnetic deivcecs.  Ryaby et al also shows the use of a cushion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791